Citation Nr: 0304213	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-13 029	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 19, 2000, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other things, granted a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), effective June 19, 2000.  The veteran was 
notified of this action by a letter in February 2001.  

In November 2002, the veteran testified at a videoconference 
hearing before a member of the Board.

The Board also notes that, by rating action of March 1999, 
the RO increased the evaluation for post-traumatic stress 
disorder (PTSD) from 10 to 50 percent, effective August 19, 
1998.  Thereafter, by rating action of January 2001, the RO 
increased the evaluation for PTSD from 50 to 70 percent, 
effective June 19, 2000.  Although the veteran had appealed 
this issue, in a written statement received in January 2002, 
he expressed his desire to withdraw the issue of a higher 
evaluation for PTSD.  Therefore, this issue has been 
withdrawn and is not before the Board.  38 C.F.R. §§ 20.200, 
20.202, 20.204 (2002).


FINDINGS OF FACT

1.  A formal claim for entitlement to TDIU was received by 
the RO on June 19, 2000.  

2.  A written statement received on February 5, 1999 was 
construed as a claim for TDIU.  

3.  The evidence of record shows that the veteran met the 
criteria for TDIU at an October 7, 2000 VA examination, but 
not before.  


CONCLUSION OF LAW

The assignment of an effective date prior to June 19, 2000, 
for the grant of TDIU is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to an effective date earlier than June 19, 2000 
for the grant of TDIU.  They argue that an effective date 
retroactive to February 1, 1999, the last date of the 
veteran's employment, is warranted.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  In that regard, except as otherwise provided, the 
effective date of a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 
3.400(o)(2).

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2), (3).

In determining whether a TDIU claim is raised by the record 
(in conjunction with an increased rating claim), the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his or her service-
connected disabilities.  See VAOPGCPREC 6- 96.

In the present case, the veteran's initial claim for service 
connection for PTSD was granted in an April 1998 rating 
decision.  The RO assigned a 10 percent disability rating, 
effective the date the veteran's claim was received, June 11, 
1997.  He did not appeal the rating assigned, and this 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In a written statement dated on August 19, 1998, the 
representative requested that the RO obtain VA outpatient 
treatment reports for the past six months in support of the 
veteran's pending appeal for an increased rating for service-
connected PSTD.  

In a written statement received on February 5, 1999, the 
representative requested that the RO consider an attached 
Office of Personnel Management (OPM) disability retirement 
approval letter in support of the veteran's pending appeal 
for increased evaluation for service-connected PSTD.  The 
representative noted that the veteran had indicated that the 
disability retirement was a result of PTSD.  Attached to the 
representative's statement was a letter from OPM, dated on 
January 26, 1999, indicating that the veteran's application 
for disability retirement had been approved.  The letter did 
not specify which disability resulted in the approval for the 
veteran's retirement.

By rating action of March 1999, the RO increased the 
evaluation for PTSD from 10 to 50 percent, effective from 
August 19, 1998.  He was notified of this action by letter of 
April 1999.  The Board notes that the veteran did appeal this 
decision but later withdrew it in January 2000.  
Nevertheless, the evidence considered at the time of the 
March 1999 rating decision included a November 1998 VA 
examination report.  The November 1998 VA examiner assigned a 
Global Assessment of Functioning (GAF) score of 49 but 
concluded that the veteran's degree in impairment from PTSD 
was moderate but did not rise to the level to render the 
veteran unemployable.  

On June 19, 2000, the RO received a formal claim for TDIU due 
to service-connected disability from the veteran's 
representative.  

In a January 2001 rating decision, the RO awarded the veteran 
a 70 percent rating for PTSD, effective June 19, 2000.  The 
RO also granted a claim of entitlement to TDIU, effective 
from June 19, 2000.  The RO then explained that the veteran 
met the schedular criteria for a total disability rating 
based on individual unemployability due to service-connected 
disability rating as of June 19, 2000, the date he filed his 
formal claim for TDIU.  Hence, a total disability rating 
based on individual unemployability due to service-connected 
disability was granted from June 19, 2000.  

As noted above, the veteran and his representative argue that 
the veteran is entitled to TDIU retroactively to February 1, 
1999, the date the veteran was last employed.  The record 
shows that the veteran did not file a formal claim for TDIU 
until June 19, 2000.  In considering the claim for this 
benefit, however, the Board finds that the February 5, 1999 
written statement received from the veteran's representative 
constitutes an informal claim for TDIU.  In that statement, 
the veteran's representative directed the RO to consider an 
attached January 1999 OPM disability retirement approval 
letter.  The representative noted that the veteran had 
indicated that disability retirement resulted from the 
veteran's service-connected PTSD.  The Board finds that that 
statement constitutes a claim for TDIU.

Having determined that February 5, 1999 is the date of 
receipt of a claim for purposes of assigning an effective 
date, the Board is obliged to review all the evidence of 
record from the preceding year to determine whether during 
the year prior to February 5, 1999, it is factually 
ascertainable that entitlement to TDIU had occurred.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Specifically, 
under the provisions of 38 C.F.R. § 3.400, the Board must 
first review the evidence of record to determine whether an 
ascertainable increase in disability occurred during the 
period from February 5, 1998, to February 5, 1999.  In other 
words, if there was evidence of record in the year before 
February 5, 1999, which indicated that it was factually 
ascertainable that the veteran met the criteria for TDIU, 
assignment of an earlier date would be warranted under 
38 C.F.R. § 3.400(o)(2).  

According to the law, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Considering the foregoing, the Board notes that prior to 
February 5, 1999, the veteran did not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), for TDIU.  In 
fact, prior to that time, the veteran's combined disability 
rating was 60 percent, consisting of a 50 percent rating for 
PTSD and a 10 percent rating for tinea versicolor.  Thus, 
prior to February 5, 1999, he did not meet the percentage 
requirements for TDIU, as set forth under 38 C.F.R. § 
4.16(a), and thus, could not be considered for a TDIU on this 
basis prior to that time.  

In any event, it is the policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
shall be rated totally disabled.  38 C.F.R. 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. 4.16(a), he may 
nevertheless be entitled to TDIU on an extraschedular basis 
if it is established that he is unable to secure or follow 
substantially gainful employment as a result of service-
connected disability.  38 C.F.R. § 4.16(b).  Consequently, 
the issue before the Board is whether the veteran's service-
connected disability precluded him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service- 
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, an inability to work due to nonservice-
connected disabilities or age may not be considered.  38 
C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disabilities, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Considering the foregoing, the Board, having reviewed the 
record, has been unable to identify any such evidence during 
the one-year period preceding February 5, 1999 to show that 
the veteran was unable to secure or follow a substantially 
gainful occupation by reason of service-connected disability 
pursuant to 38 C.F.R. § 4.16(b).  Although the record does 
contain the January 26, 1999 letter from OPM indicating that 
the veteran had been approved for disability retirement, the 
letter does not contain medical evidence indicating that the 
veteran would be retiring specifically due to a service-
connected disability.  Furthermore, a VA examination report 
dated on November 20, 1998 reflects that the veteran remained 
employed and had been for the last 11 years.  Moreover, the 
VA examiner opined that PTSD did not prevent the veteran from 
working but prevented him from performing to the veteran's 
maximum potential.  Hence, given that the veteran was 
employed until at least February 1, 1999, as confirmed by the 
veteran at his November 2002 videoconference hearing, it may 
not be concluded that it was factually ascertainable that the 
veteran met the criteria for a total disability rating based 
on individual unemployability one year prior to February 5, 
1999.  Additionally, the record does not contain medical 
evidence prior to February 5, 1999, indicating that the 
veteran was unable to secure or follow a substantially 
gainful occupation.  Accordingly, under these facts, the 
general effective date rule would apply and the effective 
date of the award of TDIU will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Based on a review of the evidence after February 5, 1999, the 
date of receipt of the TDIU claim, the Board finds that the 
earliest evidence reflecting that the veteran's service-
connected disability warranted entitlement to TDIU is VA 
examination report dated on October 7, 2000.  At that 
examination, a VA examiner assigned a GAF score of 50 and 
opined that the veteran was moderately to severely impaired 
such that the veteran was unable to work.  The veteran 
further had a complete inability to socialize or maintain a 
relationship.  The Board finds that based on the October 7, 
2000 VA examination report indicating that the veteran's PTSD 
has rendered him unemployable, that report is the earliest 
documentation that an increase in severity of service-
connected disability was factually ascertainable, enough to 
warrant entitlement to TDIU.  In determining that October 7, 
2000 was the earliest date, the Board has considered the 
remaining evidence of record after February 5, 1999, and 
finds that such evidence, numerous VA and private medical 
records, reflects continued treatment for the veteran's PTSD 
rather than evidence that the veteran was unable to secure or 
follow a substantially gainful occupation as defined by 
38 C.F.R. § 4.16(b).

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable based on a claim for TDIU is the 
later of the date of receipt of the claim or the date 
entitlement arose.  Here, the latter of two is the date on 
which the veteran met the criteria for TDIU, October 7, 2000.  
The Board, therefore, is unable to assign an effective date 
earlier than June 19, 2000, for entitlement to TDIU. 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), which became effective during the pendency of 
this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of January 2001 and April 
2002; and statement of the case issued in August 2002; which 
informed him of the applicable law and regulations.  The 
veteran was informed of the development of his claim, the 
type of evidence needed to prove his claim, and of which 
evidence, if any, should be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c), (d)).  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

An effective date prior to June 19, 2000, for the grant of 
TDIU is denied.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

